

FORM OF
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
____________ ___, 2006, by and between Healthcare Acquisition Corp., a Delaware
corporation (the “Company”), and the investors signatory hereto (the
“Investors”), who are also stockholders of PharmAthene, Inc., a Delaware
corporation (“PAI”).
 
WHEREAS, the Company and the Investors have entered into a certain Merger
Agreement, dated as of January 19, 2007 (the “Merger Agreement”), pursuant to
which the Company will merge its wholly-owned subsidiary into PAI; and
 
WHEREAS, the Company wishes to grant the Investors certain registration rights
in connection with the shares of common stock of the Company they will acquire
as a result of the Merger Agreement and the transactions contemplated thereby.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Certain Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings given such terms in the Merger Agreement. As used in
this Agreement, the following terms shall have the following meanings:
 
(a) “Effective Date” shall mean, with respect to the Registration Statement, the
date on which the Registration Statement shall have been declared effective by
the SEC.
 
(b) “Effectiveness Period” shall mean the period from the Closing Date until the
date that is the fifth year anniversary of the Closing Date.
 
(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with all rules and regulations promulgated thereunder.
 
(d) “Holders” means the Investors or any of their respective affiliates or
permitted transferees to the extent any of them are permitted to hold
Registrable Securities, other than those purchasing Registrable Securities in a
market transaction.
 
(e) “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 424(b) promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
1

--------------------------------------------------------------------------------


 
(f) “Registrable Securities” shall mean the shares of common stock of the
Company held or hereafter acquired by the Holders, including such shares
received as a result of the transactions contemplated by the Merger Agreement or
in respect of the 8% Convertible Notes, together with any securities issued or
issuable upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing, but excluding
(i) any such shares sold under any other effective Registration Statement, or
(ii) any such shares sold pursuant to Rule 144 under the Securities Act.
 
(g) “Registration Statement” means any registration statement required to be
filed under this Agreement, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
(h) “SEC” means the U.S. Securities and Exchange Commission.
 
(i) “Securities Act” means the Securities Act of 1933, as amended, together with
all rules and regulations promulgated thereunder.
 
2. Registration.
 
(a) Mandatory Registration. Within sixty (60) days after the Closing Date, the
Company shall cause to be prepared and filed with the SEC a Registration
Statement providing for the resale of all Registrable Securities then
outstanding and all Registrable Securities issuable in respect of the 8%
Convertible Notes for an offering to be made by the Holders on a continuous
basis pursuant to Rule 415. Such Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith). The Company shall cause such
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof. The Company shall keep such
Registration Statement continuously effective under the Securities Act until the
date when all Registrable Securities covered by such Registration Statement have
been sold.
 
(b) Demand Registration. At any time following the date that is 180 days
following the Closing Date but prior to the expiration of the Effectiveness
Period, if the Company shall be requested (a “Registration Request”) by Holders
holding at least a majority of the then outstanding Registrable Securities to
effect the registration under the Securities Act of Registrable Securities, then
the Company shall (i) within ten (10) days of the receipt of such Registration
Request, give written notice of such request to all Holders describing the terms
of such registration and, if applicable, the underwriting and (ii) as soon as
practicable cause to be prepared and filed with the SEC a Registration Statement
providing for the resale of all Registrable Securities which Holders request to
be registered. The Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith). The Company shall cause the Registration Statement
to be declared effective under the Securities Act as promptly as possible after
the filing thereof. The Company shall keep the Registration Statement
continuously effective under the Securities Act until the date when all
Registrable Securities covered by such Registration Statement have been sold.
The Company shall not be obligated to file and cause to become effective more
than two (2) Registration Statements pursuant to this Section 2(b). A
Registration Statement shall not be counted for purposes of the foregoing until
such time as such Registrations Statement has been declared effective by the
Commission and all of the Registrable Securities offered pursuant to such
Registration Statement are sold thereunder upon the price and terms offered.
 
2

--------------------------------------------------------------------------------


 
(c) Each Holder will furnish to the Company in writing the information specified
in Item 507 and/or 508 of Regulation S-K, as applicable, of the Securities Act
for use in connection with any Registration Statement or prospectus or
preliminary prospectus included therein. Each Holder agrees to promptly furnish
additional information required to be disclosed in order to make the information
previously furnished to the Company by such Holder not materially misleading.
 
(d) The Company shall notify each Holder in writing promptly (and in any event
within one business day) after receiving notification from the SEC that a
Registration Statement has been declared effective.
 
(e) Any Registration Statement required hereunder shall contain (except if
otherwise directed by the Holders of at least two-thirds of the Registrable
Securities included in such Registration Statement) the “Plan of Distribution”
attached hereto as Annex A.
 
3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a) (i) prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective as to the Registrable Securities
until the date when all Registrable Securities covered by such Registration
Statement have been sold; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond as promptly as
reasonably possible to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide each Holder copies of all correspondence from and to the SEC
relating to the Registration Statement.
 
(b) Notify each Holder as promptly as reasonably possible, and confirm such
notice in writing no later than one (1) trading day thereafter, of any of the
following events: (i) the SEC notifies the Company whether there will be a
“review” of the Registration Statement; (ii) the SEC comments in writing on the
Registration Statement (in which case the Company shall deliver to each Holder a
copy of such comments and of all written responses thereto); (iii) the SEC or
any other Federal or state governmental authority in writing requests any
amendment or supplement to the Registration Statement or Prospectus or requests
additional information related thereto; (iv) if the SEC issues any stop order
suspending the effectiveness of the Registration Statement or initiates any
action, claim, suit, investigation or proceeding (a “Proceeding”) for that
purpose; (v) the Company receives notice in writing of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vi) the financial statements included in the Registration Statement
become ineligible for inclusion therein or any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
3

--------------------------------------------------------------------------------


 
(c) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of: (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(d) Promptly deliver to each Holder, without charge, such reasonable number of
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Holder may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Holders in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
 
(e) (i) In the time and manner required by the American Stock Exchange and any
other market on which the Registrable Securities are traded (the “Principal
Market”), prepare and file with the Principal Market an additional shares
listing application covering all of the Registrable Securities and a
notification form regarding the change in the number of the Company’s
outstanding Shares; (ii) take all steps necessary to cause such Registrable
Securities to be approved for listing on the Principal Market as soon as
possible thereafter; (iii) provide to each Holder notice of such listing; and
(iv) maintain the listing of such Registrable Securities on the Principal
Market.
 
(f) Prior to any public offering of Registrable Securities, register or qualify
or cooperate with the Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective until the date when all Registrable Securities covered by
such Registration Statement have been sold and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by a Registration Statement; provided,
however, that the Company shall not be required for any such purpose to: (i)
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not be otherwise required to qualify but for the requirements
of this Section (3)(f), or (ii) subject itself to taxation.
 
(g) Upon the occurrence of any event described in Section (3)(b)(vi) above, as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company may suspend sales pursuant to the
Registration Statement for a period of up to sixty (60) days (unless the Holders
of at least two-thirds of the Registrable Securities consent in writing to a
longer delay of up to an additional thirty (30) days) no more than once in any
twelve-month period if the Company furnishes to the Holders a certificate signed
by the Company’s Chief Executive Officer stating that in the good faith judgment
of the Company’s Board of Directors: (i) the offering could reasonably be
expected to materially interfere with an acquisition, corporate reorganization
or other material transaction then under consideration by the Company or (ii)
there is some other material development relating to the operations or condition
(financial or other) of the Company that has not been disclosed to the general
public and as to which it is in the Company’s best interests not to disclose;
provided further, however, that the Company may not so suspend sales more than
once in any calendar year without the written consent of the Holders of at least
two-thirds of the Registrable Securities.
 
4

--------------------------------------------------------------------------------


 
(h) Comply with all applicable rules and regulations of the SEC and the
Principal Market with respect to the Company’s obligations hereunder.
 
4. Underwritten Offerings.
 
(a) At the request (an “Underwriting Request”) of the Holders of at least
two-thirds of the then outstanding Registrable Securities (the “Requesting
Stockholders”), the distribution of the Registrable Securities covered by a
Registration Statement filed or to be filed pursuant to Sections 2(a) or (b)
hereof, shall be effected by means of an underwriting.
 
(b) In the event of an Underwriting Request, the Company, together with all
Holders proposing to distribute their securities through such underwriting (the
“Participating Stockholders”), shall enter into an underwriting agreement in
customary form with the managing underwriter(s) selected for such underwriting
by the Requesting Stockholders, which underwriter(s) shall be reasonably
acceptable to the Company; provided, however, that no Holder shall be required
to make any representations or warranties concerning the Company or its
business, properties, prospects, financial condition or related matters.
Notwithstanding any other provision of this Section 4, if the managing
underwriter(s) advises the Company and the Participating Stockholders in writing
that because the number of shares requested by the Participating Stockholders to
be included in the registration exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the
Requesting Stockholders or that marketing factors require a limitation of the
number of shares to be underwritten on behalf of the Participating Stockholders
(the “Underwritten Registration Cutback”), and such Underwritten Registration
Cutback results in less than all of the Registrable Securities of the
Participating Stockholders that are requested to be included in such
registration to actually be included in such registration, then the Company will
include in such registration, to the extent of the number which the Company is
so advised can be sold in (or during the time of) such offering without such
interference or affect on the price or sale, such number of Registrable
Securities shared pro rata among all of the Participating Stockholders based on
the total number of Registrable Securities held by each such Participating
Stockholder.
 
5

--------------------------------------------------------------------------------


 
(c) In the event of an Underwriting Request, the Company shall
 
(i) cooperate with the Participating Stockholders, the underwriters
participating in the offering and their counsel in any due diligence
investigation reasonably requested by the Participating Stockholders or the
underwriters in connection therewith, and participate, to the extent reasonably
requested by the Participating Stockholders and the underwriter for the
offering, in efforts to sell the Registrable Securities under the offering
(including, without limitation, participating in “roadshow” meetings with
prospective investors) that would be customary for underwritten primary
offerings of a comparable amount of equity securities by the Company;
 
(ii) cooperate, to the extent reasonably requested, with each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Principal Market;
 
(iii) afford the Requesting Stockholders with the opportunity to participate in
the drafting of the registration statement and the documentation relating
thereto;
 
(iv) furnish, on the date on which such Registrable Securities are sold to the
underwriter, (A) an opinion, dated such date, of the counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and (B) a “comfort” letter dated such date, from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters;
and
 
(v) take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.
 
5. Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with this Agreement by the Company,
including without limitation: (a) all registration and filing fees and expenses,
including without limitation those related to filings with the SEC, the
Principal Market and in connection with applicable state securities or “Blue
Sky” laws, (b) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing copies of
Prospectuses reasonably requested by a Holder), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company, and
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement. The
Company shall also pay the reasonable fees and expenses of one counsel to the
Holders (selected by the Holders of at least two-thirds of the Registrable
Shares to be registered on such applicable Registration Statement).
Notwithstanding the foregoing, each Holder shall pay any and all costs, fees,
discounts or commissions attributable to the sale of its respective Registrable
Securities.
 
6

--------------------------------------------------------------------------------


 
6. Indemnification.
 
(a) Indemnification by the Company. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company will indemnify and hold harmless each of the Holders, and their
respective officers, directors and each other Person, if any, who controls or is
an affiliate of such Holder within the meaning of the Securities Act, against
any losses, claims, damages or liabilities (collectively, “Losses”), to which
such Holder, or such Persons may become subject under the Securities Act or
otherwise, insofar as such Losses arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Holder, and each such
Person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such Losses; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
Losses arise out of or are based upon: (i) an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by or on behalf of such Holder or any such Person in writing
specifically for use in any such document and specifically relating to such
Holder, (ii) the failure of a Holder to deliver a Prospectus, to the extent that
such Holder was required to do so under applicable securities laws, or (iii) in
the case of an occurrence of an event of the type specified in Section (3)(b)
above, the use by such Holder of an outdated or defective Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated or
defective and prior to the receipt by such Holder of the Advice contemplated in
Section 7 below.
 
(b) Indemnification by Holders. In the event of a registration of the
Registrable Securities under the Securities Act pursuant to this Agreement, each
Holder will severally, but not jointly, indemnify and hold harmless the Company,
and its officers, directors and each other Person, if any, who controls the
Company within the meaning of the Securities Act, against all Losses to which
the Company or such Persons may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact in the Registration Statement under which such Registrable
Securities were registered under the Securities Act pursuant to this Agreement,
any preliminary Prospectus or final Prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such Person for any reasonable legal or other
expenses incurred by them in connection with investigating or defending any such
Losses; provided, however, that a Holder will be liable in any such case if and
only to the extent that any such Losses arise out of or are based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished in writing to the Company by or on behalf
of such Holder specifically for use in any such document and specifically
relating to such Holder. In addition, the foregoing shall not inure to the
benefit of a Holder (ii) if such Holder fails to deliver a Prospectus, to the
extent that such Holder was required to do so under applicable securities laws,
or (iii) in the case of an occurrence of an event of the type specified in
Section (3)(b) above, by reason of the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 7 below.
 
7

--------------------------------------------------------------------------------


 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof, provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have prejudiced the Indemnifying
Party. An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event that the
Indemnifying Party shall be required to pay the fees and expenses of separate
counsel, the Indemnifying Party shall only be required to pay the fees and
expenses of one separate counsel for such Indemnified Party or Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten trading days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
 
(d) Contribution. If a claim for indemnification under Section 6(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or related to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 6 was available to
such party in accordance with its terms.
 
8

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
(e) Notwithstanding the provision of this Section 6, no Holder shall be required
to pay indemnification or to contribute, in the aggregate, any amount in excess
of the amount of proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding.
 
(f) The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
7. Dispositions. Each Holder agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Holder further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(b), such Holder
will discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(g), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.
 
8. Piggy-Back Registrations. If at any time during the Effectiveness Period, the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the each Holder written notice of such determination and if,
within fifteen (15) days after receipt of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered. Notwithstanding the foregoing, if the Company’s proposed
registration of equity securities hereunder is, in whole or in part, an
underwritten public offering, and the managing underwriter of such proposed
registration determines and advises in writing that the inclusion of all
Registrable Securities proposed to be included in the underwritten public
offering, together with any other issued and outstanding shares of the Company’s
common stock proposed to be included therein (such other shares hereinafter
collectively referred to as the “Other Shares”), would interfere with the
successful marketing of the Company’s securities, then the total number of such
securities proposed to be included in such underwritten public offering shall be
reduced, (i) first by the shares requested to be included in such registration
by the holders of Other Shares, and (ii) second, if necessary, (A) one-half (½)
by the securities proposed to be issued by the Company, and (B) one-half (½ ) by
the Registrable Securities proposed to be included in such registration by the
Holders, on a pro rata basis, based upon the number of Registrable Securities
then held by each such Holder. The shares of the Company’s common stock that are
excluded from the underwritten public offering pursuant to the preceding
sentence shall be withheld from the market by the holders thereof for a period,
not to exceed 90 days from the closing of such underwritten public offering,
that the managing underwriter reasonably determines as necessary in order to
effect such underwritten public offering.
 
9

--------------------------------------------------------------------------------


 
9. Reports Under Exchange Act. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the SEC that may at any time permit a Holder to sell securities
of the Company to the public without registration, the Company shall:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date hereof and so long as the
Company is subject to the periodic reporting requirements under Sections 13 or
15(d) of the Exchange Act;
 
(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the Commission which permits the selling of any such securities without
registration or pursuant to such form.
 
10

--------------------------------------------------------------------------------


 
10. Mergers. The Company shall not, directly or indirectly, enter into any
merger, consolidation or reorganization in which the Company shall not be the
surviving corporation unless the proposed surviving corporation shall, prior to
such merger, consolidation or reorganization, agree in writing to assume the
obligations of the Company under this Agreement, and for that purpose references
hereunder to “Registrable Securities” shall be deemed to be references to the
securities which the Holders would be entitled to receive in exchange for
Registrable Securities under any such merger, consolidation or reorganization,
provided, however, that the provisions of this Agreement shall not apply in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving corporation if the Holders are entitled to receive in exchange
therefor (i) cash or (ii) securities of the acquiring corporation which may be
immediately sold to the public pursuant to an effective registration statement
under the Securities Act or pursuant to an exemption therefrom which permits
sales without limitation as to volume or the manner of sale on a nationally
recognized exchange in the United States or on the Principal Market.
 
11. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to principles of conflicts of law or choice of law that would
cause the laws of any other jurisdiction to apply.
 
(b) Transfer of Registration Rights. Any Holder that is a partnership,
corporation or limited liability company may transfer or assign its registration
rights provided pursuant to this Agreement with respect to any Registrable
Securities to any partner, shareholder, member or affiliate of such Holder;
provided, however, that (ii) such Holder shall give the Company written notice
prior to the time of such transfer or assignment stating the name and address of
the transferee and identifying the Registrable Securities with respect to which
the rights under this Agreement are being transferred and (ii) such transferee
or assignee agrees in writing, the form and substance of which shall be
reasonably satisfactory to the Company, to be bound as a Holder by the
provisions of this Agreement, following which any such transferee or assignee
shall be deemed a “Holder” pursuant to this Agreement.
 
(c) Amendment and Waiver. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only upon the written consent of
both the Company and the Holders of not less than two-thirds of the then
outstanding Registrable Securities.
 
(d) Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement between the parties relative to the specific subject matter
hereof. Any previous agreement among the parties relative to the specific
subject matter hereof is superseded by this Agreement.
 
(e) Third Party Beneficiaries. There shall be no third party beneficiaries or
intended beneficiaries of this Agreements.
 
11

--------------------------------------------------------------------------------


 
(f) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given in accordance with the Merger Agreement.
 
(g) Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
(h) Counterparts. This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or other
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
(i) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors and assigns of the parties hereto.
 
(j) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
(k) Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.
 
(l) Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
[Signature Page Follows]
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first set forth above.
 

       
COMPANY:
 
HEALTHCARE ACQUISITION CORP.
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: Matthew P. Kinley
Title: President
   
 
 
 
INVESTORS:
 
[INSERT SIGNATURE BLOCK OF INVESTORS]

 
13

--------------------------------------------------------------------------------



 
ANNEX A
 
Plan of Distribution
 
The shares covered by this prospectus may be offered and sold from time to time
by the selling stockholders. The term “selling stockholder” includes pledgees,
donees, transferees or other successors in interest selling shares received
after the date of this prospectus from each selling stockholder as a pledge,
gift, partnership distribution or other non-sale related transfer. The number of
shares beneficially owned by a selling stockholder will decrease as and when it
effects any such transfers. The plan of distribution for the selling
stockholders’ shares sold hereunder will otherwise remain unchanged, except that
the transferees, pledgees, donees or other successors will be selling
stockholders hereunder. To the extent required, we may amend and supplement this
prospectus from time to time to describe a specific plan of distribution.
 
The selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The selling stockholders
may make these sales at prices and under terms then prevailing or at prices
related to the then current market price. The selling stockholders may also make
sales in negotiated transactions. The selling stockholders may offer their
shares from time to time pursuant to one or more of the following methods:


  
·
 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
       
 
·
 
one or more block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;
       
 
·
 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
       
  
·
 
an exchange distribution in accordance with the rules of the applicable
exchange;
       
  
·
 
public or privately negotiated transactions;
       
  
·
 
on the American Stock Exchange (or through the facilities of any national
securities exchange or U.S. inter-dealer quotation system of a registered
national securities association, on which the shares are then listed, admitted
to unlisted trading privileges or included for quotation);
       
  
·
 
through underwriters, brokers or dealers (who may act as agents or principals)
or directly to one or more purchasers;
       
  
·
 
a combination of any such methods of sale; and
       
  
·
 
any other method permitted pursuant to applicable law.

 
14

--------------------------------------------------------------------------------


 
In connection with distributions of the shares or otherwise, the selling
stockholders may:


  
·
 
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the shares in the
course of hedging the positions they assume;
       
  
·
 
sell the shares short and redeliver the shares to close out such short
positions;
       
  
·
 
enter into option or other transactions with broker-dealers or other financial
institutions which require the delivery to them of shares offered by this
prospectus, which they may in turn resell; and
       
  
·
 
pledge shares to a broker-dealer or other financial institution, which, upon a
default, they may in turn resell.

 
In addition to the foregoing methods, the selling stockholders may offer their
shares from time to time in transactions involving principals or brokers not
otherwise contemplated above, in a combination of such methods or described
above or any other lawful methods. The selling stockholders may also transfer,
donate or assign their shares to lenders, family members and others and each of
such persons will be deemed to be a selling stockholder for purposes of this
prospectus. The selling stockholders or their successors in interest may from
time to time pledge or grant a security interest in some or all of the shares of
common stock, and if the selling stockholders default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from to time under this prospectus; provided however
in the event of a pledge or then default on a secured obligation by the selling
stockholder, in order for the shares to be sold under this registration
statement, unless permitted by law, we must distribute a prospectus supplement
and/or amendment to this registration statement amending the list of selling
stockholders to include the pledgee, secured party or other successors in
interest of the selling stockholder under this prospectus.
 
The selling stockholders may also sell their shares pursuant to Rule 144 under
the Securities Act, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the availability of certain current public information
concerning the issuer, the resale occurring following the required holding
period under Rule 144 and the number of shares being sold during any three-month
period not exceeding certain limitations.
 
Sales through brokers may be made by any method of trading authorized by any
stock exchange or market on which the shares may be listed or quoted, including
block trading in negotiated transactions. Without limiting the foregoing, such
brokers may act as dealers by purchasing any or all of the shares covered by
this prospectus, either as agents for others or as principals for their own
accounts, and reselling such shares pursuant to this prospectus. The selling
stockholders may effect such transactions directly, or indirectly through
underwriters, broker-dealers or agents acting on their behalf. In effecting
sales, broker-dealers or agents engaged by the selling stockholders may arrange
for other broker-dealers to participate. Broker-dealers or agents may receive
commissions, discounts or concessions from the selling stockholders, in amounts
to be negotiated immediately prior to the sale (which compensation as to a
particular broker-dealer might be in excess of customary commissions for routine
market transactions).
 
15

--------------------------------------------------------------------------------


 
In offering the shares covered by this prospectus, the selling stockholders, and
any broker-dealers and any other participating broker-dealers who execute sales
for the selling stockholders, may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with these sales. Any profits
realized by the selling stockholders and the compensation of such broker-dealers
may be deemed to be underwriting discounts and commissions.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares.
 
The Company has agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.
 
16

--------------------------------------------------------------------------------


 